32 A.3d 1260 (2011)
Mary and Thomas DANIEL, Respondents
v.
WYETH PHARMACEUTICALS, INC. Wyeth-Ayerst Pharmaceuticals, Inc., Wyeth-Ayerst International, Inc., Wyeth Laboratories, Inc., Wyeth Pharmaceuticals, Div. of Wyeth, Div. of American Home Products Corp., Wyeth Inc. a/k/a American Home Products Corp., Petitioner.
Nos. 318 EAL 2011, 19 EAL 2011.
Supreme Court of Pennsylvania.
December 5, 2011.

ORDER
PER CURIAM.
AND NOW, this 5th day of December, 2011, the Petition for Allowance of Appeal is GRANTED, LIMITED TO the issue set forth below. Allocatur is DENIED as to all remaining issues. The issue, as stated by Petitioner, is:
Whether the Superior Court erred in reversing the trial court's grant of JNOV for Wyeth on [Respondents'] punitive damages claim under Pennsylvania law, where (a) the FDA extensively reviewed and approved the prescription drug at issue, the sufficiency of the testing for that drug, and the drug's label warnings of the risk of breast cancer, (b) there was no evidence that Wyeth concealed information from or misled the FDA or knew that the risk of breast cancer was greater than disclosed in its warnings, and (c) the drug was extensively tested and studied by Wyeth and independent researchers?